Citation Nr: 0907101	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  03-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic lumbar spine disability was not present in service, 
did not manifest until many years after service, and is not 
otherwise related to service.


CONCLUSION OF LAW

Chronic lumbar spine disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a claim for benefits the Veterans Claims 
Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002),  requires VA  to notify 
the claimant and his representative, if any, of any 
information and medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  

Specifically, the VCAA notice must inform the Veteran of any 
information and evidence that is not of record that is 
necessary to substantiate the claim; information and evidence 
that the claimant is to provide; and information and evidence 
that VA will seek to provide.  See Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).

In correspondences dated on "May 8, 2000" and in June 2008, 
the agency of original jurisdiction (AOJ) satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate his claim for service connection.  He was 
notified of the information and evidence that VA would seek 
to provide and the information and evidence that he was 
expected to provide.  An April 2006 correspondence further 
notified the Veteran of the process by which disability 
ratings and effective dates are assigned.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

These last two notices were delivered after the initial 
denial of the claim.  The AOJ subsequently readjudicated the 
claim based on all the evidence of record and issued a 
supplemental statement of the case (SSOC) in January 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated.  

In this regard, the Board acknowledges that the Veteran 
requested that VA obtain a copy of the deck logs from the 
U.S.S. Dortch from January 1952 to December 1954.  A request 
was made to the U.S. Department of National Archives and 
Records Administration (NARA) in College Park, Maryland.  The 
NARA issued an unavailability memorandum in which the agency 
stated that the requested information was over 3000 pages 
and, in any event, would not contain the information that the 
Veteran was seeking.  

For these reasons, and because the Veteran is unsure about 
the exact date of his injury aboard the U.S.S. Dortch, the 
Board finds that no further development is necessary to 
attempt to obtain these deck logs.  Further, the duty to 
assist has been fulfilled.  

Service Connection

The Veteran contends that he has a lumbar spine disability as 
a result of service.  Specifically, he states that he fell 
approximately six feet through a hatch while aboard ship.  In 
order to establish direct service connection, three elements 
must be satisfied.  There must be medical evidence of a 
current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131 & 
38 C.F.R. § 3.303 (2008); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Service treatment records are negative for complaints of, 
treatment for, or findings of a low back disability.  As 
previously noted herein, the RO attempted to obtain the deck 
logs from the U.S.S. Dortch.  The NARA concluded, however, 
that the requested information involved over 3000 pages and, 
in any event, would not contain the information that the 
Veteran was seeking.  

According to post-service medical records, an August 2000 VA 
outpatient treatment record notes the Veteran's complaints of 
low back pain.  In November 1991, the Veteran sought private 
medical care for complaints of low back and left buttock pain 
which he related to the incident in service.  He stated he 
had recurrent pain for 5 to 10 years prior to his seeking 
treatment on that date.  X-rays taken of his lumbar spine at 
that time revealed diffuse degenerative changes.  Magnetic 
resonance imaging also completed on his lumbar spine at that 
time showed diffuse bulging discs, especially at L2-L3, as 
well as right foraminal stenosis at L4-L5.  Subsequent 
medical records confirmed diagnoses of degenerative disc 
disease of the Veteran's lumbar spine as well as 
moderately-advanced degenerative changes.  

Additionally, in March 1995, the Veteran reported injuring 
his back when reaching for an item off the top shelf in his 
garage.  At that time, there was left lumbar paraspinous 
muscle spasm present.  He had no restriction in back range of 
motion, including flexion, extension and lateral bending.  
The physician's impression was resolving recurrent right L4 
radiculopathy.  The physician did not relate this incident or 
to the Veteran's prior back complaints to service.

The Veteran was afforded a VA examination in December 2005.  
The Veteran reported pain in the midline at level L5-S1 which 
radiates into his buttock.  He described having the pain for 
25 to 30 years, although he related his pain to the incident 
in-service.  The Veteran stated following the fall, he was 
treated with 3 days of bed rest and then resumed his regular 
duties.  Examination revealed no apparent distress.  The 
Veteran's back was nontender with no paraspinal muscle spasm 
or erythema.  His range of motion was normal.  There was no 
instability, fatigability, weakness or incoordination.  The 
examiner's impression was degenerative disc disease of the 
lumbar spine.  

The examiner was asked to provide an opinion as to whether it 
is likely as not that the Veteran's back injury was the 
result of the military incident.  The examiner opined that 
the degenerative disc disease of the Veteran's lumbar spine 
"is highly likely-as is more likely than not related to age 
and less likely than not to be related to falling down stairs 
on his buttock and back" during service.  The examiner also 
specifically stated that "[a]ny attempt to say that sliding 
down the stairs via one's buttocks and back side is related 
to degenerative disc disease would otherwise be pure 
conjecture."  

The Board acknowledges the Veteran's contention that, after 
his in-service fall, he was provided a piece of plywood to 
place under his mattress to help with his back pain.  In 
support of this contention, he submitted a buddy statement in 
November 2003.  In this statement, the witness alleges 
cutting a piece of plywood and making sure that it fit the 
Veteran's bunk.  He does not allege that he witnessed the 
actual fall but simply stated that he learned of the incident 
when he was instructed to cut plywood to fit the bed.  The 
witness states that he remembers this event because it was an 
unusual request.  

While the statement gives credence to the Veteran's claim of 
a fall in-service, the statement cannot be used as medical 
evidence of a nexus to the Veteran's current disability.  
Furthermore, the witness has not been shown to possess the 
requisite training or credentials needed to make such an 
opinion.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v.  Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

As this discussion illustrates, competent evidence of record 
does not reflect a diagnosis of a low back disability until 
November 1991, more than 36 years after his discharge from 
active service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Significantly, a VA physician who reviewed the claims folder 
and examined the Veteran in December 2005 specifically 
concluded that the Veteran's lumbar spine disability was the 
result of his age and not caused by the purported in-service 
low back injury.  [Of further significance are the private 
medical records reflecting a post-service intervening injury 
to the Veteran's low back in March 1995.]  Moreover, the 
claims folder contains no medical opinion refuting the 
conclusions set forth by the December 2005 VA examiner.  

In sum, the preponderance of the evidence is against a 
finding that the Veteran's lumbar spine disability is 
causally related to his military service.  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Service connection for lumbar spine disability is denied.  


ORDER


Service connection for a lumbar spine disability is denied.



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


